                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

IN RE:                                                     CASE NO. 17-51323

LINDER OIL COMPANY,                                        CHAPTER 7
A PARTNERSHIP
     Debtor



           MOTION TO COMPROMISE WITH ARCHROCK SERVICES, L.P.


       NOW INTO COURT, through undersigned counsel, come plaintiffs Lucy G. Sikes,

Chapter 7 Trustee (the “Trustee”) for the estate of Linder Oil Company, A Partnership (the

“Estate”) and The Cadle Company, II, Inc. (“Cadle,” and together with the Trustee, “Plaintiffs”),

who respectfully move to compromise certain matters with Archrock Services, L.P. (“Archrock”

or “Defendant”), pursuant to Federal Rule of Bankruptcy Procedure 9019.

                               JURISDICTION AND VENUE

                                                1.

       This Court has jurisdiction over this motion under 11 U.S.C. §§ 105, 547, and 28 U.S.C.

§§ 151, 157 and 1334.

                                                2.

       This venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2).

                                       BACKGROUND

                                                3.

       On October 10, 2017 (the “Petition Date”), Linder Oil Company (the “Debtor”) filed its

voluntary petition under Chapter 11 of Title 11, United States Code (the “Bankruptcy Code”), in

                                           Page 1 of 9


  17-51323 - #11
  19-05089   #631File
                  File02/21/20
                       02/21/20Enter
                                Enter02/21/20
                                      02/21/2013:07:53
                                               11:29:40Main
                                                        MainDocument
                                                             Document Pg
                                                                       Pg11ofof14
                                                                                9
the United States Bankruptcy Court for the Western District of Louisiana (the “Court”). Prior to

its bankruptcy, the Debtor was an oil and gas operator of several wells owned by Destin Resources,

LLC (“Destin”) and Reserves Management, L.C. (“Reserves”) throughout Louisiana. Debtor was

the producer of the oil and gas from those wells pursuant to a production agreement between the

Debtor, Destin, and Reserves.

                                                 4.

       From March 14, 2011 to March 30, 2016, First NBC Bank, New Orleans (“First Bank”)

entered into a series of twelve notes either with Destin or Reserves (the “Notes”) whereby First

NBC loaned monies to them. Destin and Reserves executed commercial guaranties whereby they

guaranteed each other’s debt to First NBC. In addition, the Debtor executed commercial guaranties

whereby it guaranteed Destin’s and Reserve’s debt to First NBC (together with the commercial

guaranties executed by Destin and Reserves, the “Guaranties”). The Notes were secured by twelve

mortgages (the “Mortgages”) granting First NBC a lien in all mineral servitudes, mineral royalties,

mineral leases, executive rights, and other mineral interests owned by Destin and Reserves in

Louisiana, and all extracted collateral produced from those mineral interests (collectively, the

“Collateral”).

                                                 5.

       Destin and Reserves ultimately defaulted on the Notes. On April 28, 2017, the State of

Louisiana closed First NBC, and the Federal Deposit Insurance Corporation (“FDIC”) was

appointed receiver. On September 28, 2017, the FDIC sold all of the Notes, Mortgages, and

Guaranties to Cadle. In addition to the Debtor filing for bankruptcy, on December 4, 2017 and

December 18, 2017, respectively, Destin and Reserves, filed voluntary petitions under Chapter 11




                                            Page 2 of 9


  17-51323 - #11
  19-05089   #631File
                  File02/21/20
                       02/21/20Enter
                                Enter02/21/20
                                      02/21/2013:07:53
                                               11:29:40Main
                                                        MainDocument
                                                             Document Pg
                                                                       Pg22ofof14
                                                                                9
of the Bankruptcy Code in the Court. See In re Destin Resources, LLC, No. 17-51364; In re

Reserves Management, L.C., No. 17-51570.

                                                  6.

       As of the Petition Date, the outstanding amount due to Cadle under the Notes was

$122,023,294.49. Cadle has filed claims in all three bankruptcy cases.

                                                  7.

       On March 6, 2018, the Court entered an order modifying the automatic stay to allow Cadle

to take possession of any and all funds received by the Trustee that are attributable to the mineral

interests of Destin and Reserves, and thus subject to Cadle’s lien, and to apply those funds to the

obligations owed to Cadle. (Rec. Doc. 135). The Court also ordered the Trustee to abandon any

such proceeds to Cadle that are in her possession or received in the future. Id. The Court has entered

similar orders in the Destin and Reserves bankruptcy cases.

                                                  8.

       The Plaintiffs have asserted claims against Defendant arising under, inter alia, Bankruptcy

Code §§ 502, 544, 547, 548, 549, and 550, La. Civ. Code art. 2036, and for conversion

(collectively, the “Claims”).

                                                  9.

       The Plaintiffs filed adversary proceeding no. 19-05089 against the Defendant on October

9, 2019 to avoid and recover the Claims (the “Adversary Proceeding”).

                                                  10.

       Defendant has asserted that one or more defenses apply to the Claims.




                                             Page 3 of 9


  17-51323 - #11
  19-05089   #631File
                  File02/21/20
                       02/21/20Enter
                                Enter02/21/20
                                      02/21/2013:07:53
                                               11:29:40Main
                                                        MainDocument
                                                             Document Pg
                                                                       Pg33ofof14
                                                                                9
                                                   11.

       In an effort to avoid costly and time-consuming litigation, the Plaintiffs and Defendant

propose to enter into a settlement and compromise whereby Defendant agrees to reimburse the

Plaintiffs in the amount of $9,000.00 (the “Settlement Payment”) and release any claims that

Defendant, including its agents, successors, representatives, and assigns, asserted or could have

asserted against the Estate and/or the Plaintiffs in this Adversary Proceeding or in connection with

this Bankruptcy Case only, including but not limited to, any claims under 11 U.S.C. § 502(h) (the

“Defendant’s Release”), in return for a release by the Plaintiffs and the Estate, including their

agents, successors, representatives, and assigns, of the Claims asserted or that could have been

asserted by the Plaintiffs or the Estate against the Defendant in this Adversary Proceeding or in

connection with this Bankruptcy Case only (the “Plaintiffs’ Release”). Within fifteen (15) days of

the date the Bankruptcy Court’s order granting the present motion becomes a final nonappealable

order, the Defendant shall pay the Settlement Payment to the order of “Lucy G. Sikes, Chapter 7

Trustee for the estate of Linder Oil Company, A Partnership,” c/o P. Douglas Stewart, Jr., Stewart

Robbins Brown & Altazan LLC, P.O. Box 2348, Baton Rouge, Louisiana, 70821. Within fifteen

(15) days of the Trustee’s receipt of the Settlement Payment, as set forth herein, the Plaintiffs shall

file an ex parte motion to dismiss and close adversary proceeding with prejudice and proposed

order granting same, substantially in the form attached hereto as Exhibit “A.” The Defendant’s

Release will become effective on the date the Bankruptcy Court’s order granting the Plaintiffs’ ex

parte motion to dismiss and close adversary proceeding with prejudice becomes a final

nonappealable order. The Plaintiff’s Release will become effective on the date the Trustee receives

the Settlement Payment in good funds. The terms set forth in this paragraph 11 are the “Proposed

Settlement.”



                                              Page 4 of 9


  17-51323 - #11
  19-05089   #631File
                  File02/21/20
                       02/21/20Enter
                                Enter02/21/20
                                      02/21/2013:07:53
                                               11:29:40Main
                                                        MainDocument
                                                             Document Pg
                                                                       Pg44ofof14
                                                                                9
                                                             12.

           In order to approve a compromise, this Court must determine that the settlement is both

fair and equitable and in the best interest of the Estate.1 The terms of the compromise must be

compared with the likely rewards of litigation in order to determine whether the settlement of

litigation is fair and equitable.2 This Court must consider (1) the probability of success in the

litigation, with due consideration for the uncertainty in fact and law; (2) the complexity and likely

duration of the litigation and any attendant expense, inconvenience and delay; and (3) all other

factors bearing on the wisdom of the compromise.3 With regard to part three of this analysis, the

Fifth Circuit has specified two factors that bear upon the decision to approve a compromise and

thus should be considered by this Court: (a) the best interest of the creditors, “with proper

deference to their reasonable views” and (b) “the extent to which the settlement is truly the product

of arms-length negotiations and not of fraud or collusion.”4 In other words, “[t]o assure a proper

compromise, the bankruptcy judge must be apprised of all the necessary facts for an intelligent,

objective and educated evaluation.”5

                                                             13.

           In addition, if a settlement to be approved under Rule 9019 requires the estate to release

claims against third parties, the estate must demonstrate that the compromise complies with section




1
 In re Bodenheimer, Jones, Szwak & Winchell L.L.P., 592 F.3d 664, 675 (5th Cir. 2009) (citing In re Jackson Brewing
Co., 624 F.2d 599, 602 (5th Cir. 1980)).
2
 In re Cajun Elec. Power Co-op., Inc., 119 F.3d 349, 356 (5th Cir. 1997) (citing In re Jackson Brewing Co., 624 F.2d
599, 602 (5th Cir. 1980)); See also, In re Foster Mortgage Corp., 68 F.3d 914, 917 (5th Cir. 1995).
3
  Id. at 355 (citing In re Foster Mortgage Corp., 68 F.3d 914, 917 (5th Cir. 1995); In re Jackson Brewing Co., 624
F.2d 599, 602 (5th Cir. 1980)).
4
    Id. at 356 (citing In re Foster Mortgage Corp., 68 F.3d 914, 917-18 (5th Cir. 1995)).
5
    In re Jackson Brewing Co., 624 F.2d 599, 602 (5th Cir. 1980).

                                                       Page 5 of 9


     17-51323 - #11
     19-05089   #631File
                     File02/21/20
                          02/21/20Enter
                                   Enter02/21/20
                                         02/21/2013:07:53
                                                  11:29:40Main
                                                           MainDocument
                                                                Document Pg
                                                                          Pg55ofof14
                                                                                   9
363(b) of the Bankruptcy Code.6 After notice and a hearing, a court will approve a release pursuant

to section 363(b) as long as it represents a reasonable exercise of the debtor’s or trustee’s business

judgment.7

                                                           14.

         In determining whether to approve a proposed settlement, a bankruptcy court need not

decide the numerous issues of law and fact raised by the settlement, but rather should “canvas the

issues and see whether the settlement ‘fall[s] below the lowest point in the range of

reasonableness.’”8 “All that [the proponent of the settlement] must do is establish [that] it is

prudent to eliminate the risks of litigation to achieve specific certainty though admittedly [the

settlement] might be considerably less (or more) than were the case fought to the bitter end.”9

                                                           15.

         While the Plaintiffs consider there to be a substantial likelihood that they will successfully

demonstrate their prima facie case on the Claims, the factors that courts consider in determining

whether a settlement is fair and equitable weigh in favor of the Court approving this motion, as set

forth below.




6
  See The Cadle Company v. Mims (In re Moore), 608 F.3d 253 (5th Cir. 2010) (requiring the court to scrutinize a
proposed compromise of a claim under Bankruptcy Code § 363 and Bankruptcy Rule 6004 where a higher offer was
made for that claim); Peltz v. Gulfcoast Workstation Group (In re Bridge Info. Sys.), 293 B.R. 479, 486 (Bankr. E.D.
Mo. 2003) (stating that “any compromise of a cause of action that is property of the estate is a transfer of that asset
that must comply with § 363(b)(1) to be enforceable.”)

7
 See In re Global Crossing Ltd., 295 B.R. 726, 746 (Bankr. S.D.N.Y. 2003) (approving, as exercise of reasonable
business judgment under section 363(b), decision by debtors to execute mutual releases with third party in
connection with asset sale agreement).

8
  Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir. 1983) (quoting Newman v. Stein, 464 F.2d
689, 693 (2d Cir. 1972)); In re Purofied Down Prods. 150 B.R. 519, 522 (S.D.N.Y. 1993) (in making the
determination of reasonableness, the court need not conduct a “mini-trial” on the merits).
9
  Florida Trailer and Equip. Co. v. Deal, 284 F.2d 567, 573 (5th Cir. 1960) (citation omitted).

                                                     Page 6 of 9


    17-51323 - #11
    19-05089   #631File
                    File02/21/20
                         02/21/20Enter
                                  Enter02/21/20
                                        02/21/2013:07:53
                                                 11:29:40Main
                                                          MainDocument
                                                               Document Pg
                                                                         Pg66ofof14
                                                                                  9
                                                   16.

        According to the Debtor’s records, during the ninety (90) days prior to the Petition Date,

the Debtor made the following two transfers to the Defendant: $3,070.10 on July 12, 2017 and

$15,350.50 on September 27, 2017, for a total sum of $18,420.60 transferred to the Defendant (the

“Transfers”). Plaintiffs contend that the Transfers were paid from the proceeds of the Collateral

that secures the obligations owed to Cadle.

                                                   17.

        Defendant asserts the subsequent new value defense as to the Transfers, leaving $10,950.31

in avoidable, preferential transfers. The Plaintiffs’ analysis shows that $14,152.15 remains in

avoidable, preferential transfers after applying the subsequent new value defense. Alternatively,

Defendant contends that the Transfers were made in the ordinary course of business between the

parties. Plaintiffs maintain that the Transfers were not made in the ordinary course of business,

however, given the somewhat subjective nature of this defense, the Plaintiffs must consider the

viability of such defense in moving forward. Defendant further contends that it held statutory lien

rights that provide Defendant a secured party defense, however, Plaintiffs contend that Defendant

released and irrevocably waived its right to file a lien when it received payments from the Debtor.

Finally, Plaintiffs contend that, as successor-in-interest to the FDIC and First NBC and current

owner of the Notes, Mortgages, and Guaranties, Cadle is entitled to possession of the Transfers as

monies attributable to the Collateral.

                                                   18.

        In light of the above, the terms of the Proposed Settlement are favorable compared to the

relative risks and rewards of continued litigation. The Proposed Settlement allows Plaintiffs to

avoid an expensive and lengthy battle against Defendant, which would only serve to diminish a

return to the Estate.
                                              Page 7 of 9


  17-51323 - #11
  19-05089   #631File
                  File02/21/20
                       02/21/20Enter
                                Enter02/21/20
                                      02/21/2013:07:53
                                               11:29:40Main
                                                        MainDocument
                                                             Document Pg
                                                                       Pg77ofof14
                                                                                9
                                                  19.

       The Proposed Settlement is in the best interest of the Estate in that it provides for the

immediate generation of income to the Estate without any further expense, uncertainty and

inconvenience. In short, the Plaintiffs believe that the resolution proposed herein will strengthen

the Estate’s ability to maximize recovery and will provide certainty and finality in the most cost-

efficient manner. In accordance with applicable law, this matter will be noticed for hearing,

allowing the Debtor’s creditors the opportunity to oppose the Proposed Settlement, should any

choose to do so.

                                                  20.

       Finally, the Proposed Settlement is the result of arms-length negotiations between the

Plaintiffs and the Defendant and does not represent any fraud or collusion between the parties.

                                                  21.

       Considering the Proposed Settlement and the cost associated with litigating the issues

presented, the Plaintiffs suggest that the Proposed Settlement is fair and equitable and in the best

interest of the Estate and its creditors and should thus be granted.

       WHEREFORE, the Plaintiffs pray that this Court approve the Proposed Settlement

outlined herein and authorize the Plaintiffs to effectuate same with Defendant, and for any such

other relief deemed just.



                                  (Signatures on following page)




                                             Page 8 of 9


  17-51323 - #11
  19-05089   #631File
                  File02/21/20
                       02/21/20Enter
                                Enter02/21/20
                                      02/21/2013:07:53
                                               11:29:40Main
                                                        MainDocument
                                                             Document Pg
                                                                       Pg88ofof14
                                                                                9
                                    Respectfully Submitted,

                                    STEWART ROBBINS BROWN & ALTAZAN, LLC
                                    301 MAIN STREET
                                    SUITE 1640
                                    BATON ROUGE, LA 70801
                                    225-231-9998 PHONE
                                    225-709-9467 FAX

                             By:    /s/ P. Douglas Stewart, Jr.
                                    P. Douglas Stewart, Jr. (#24661)
                                    dstewart@stewartrobbins.com

                                    -and-


                                    BELL NUNNALLY & MARTIN LLP
                                    2323 ROSS AVENUE
                                    SUITE 1900
                                    DALLAS, TX 75201
                                    214-740-1400 PHONE
                                    214-740-1499 FAX

                             By:    /s/ Russell W. Mills
                                    Russell W. Mills (pro hac order entered 09/19/18)
                                    Texas Bar No. 00784609
                                    rmills@bellnunnally.com

                                    Counsel for Plaintiffs




                                   Page 9 of 9


17-51323 - #11
19-05089   #631File
                File02/21/20
                     02/21/20Enter
                              Enter02/21/20
                                    02/21/2013:07:53
                                             11:29:40Main
                                                      MainDocument
                                                           Document Pg
                                                                     Pg99ofof14
                                                                              9
                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


 In re:

 LINDER OIL COMPANY, A                                Case No. 17-51323
 PARTNERSHIP,
                                                      Chapter 7
                        Debtor.


 THE CADLE COMPANY, II, INC. and
 LUCY G. SIKES, CHAPTER 7
 TRUSTEE,

                 Plaintiffs,                          Adv. Proc. No. 19-05089
 v.

 ARCHROCK SERVICES, L.P.

                 Defendant.




                      EX PARTE MOTION TO DISMISS AND CLOSE
                     ADVERSARY PROCEEDING WITH PREJUDICE


          NOW INTO COURT, through undersigned counsel, come plaintiffs Lucy G. Sikes,

Chapter 7 Trustee (the “Trustee”) for the estate of Linder Oil Company, A Partnership (the

“Estate”) and The Cadle Company, II, Inc. (“Cadle,” and together with the Trustee, “Plaintiffs”),

who respectfully move the Court for approval to dismiss and close the above-captioned adversary

proceeding pending against Archrock Services, L.P. (the “Adversary Proceeding”), with prejudice.

In support of such request, the Plaintiffs aver as follows:




                                                  1
                                                                          EXHIBIT A


 19-05089
    17-51323
          - #11
              - #631-1
                 File 02/21/20
                        File 02/21/20
                                Enter 02/21/20
                                       Enter 02/21/20
                                               13:07:53
                                                      11:29:40
                                                         Main Document
                                                               Exhibit A Pg
                                                                          Pg110
                                                                              of of
                                                                                 5 14
                                               1.

        On _________, 2020, the Plaintiffs filed that certain Motion to Compromise with Archrock

Services, L.P. [P-___] (“Motion to Compromise”) in the above-captioned bankruptcy case to settle

and compromise certain claims involving Archrock Services, L.P. (“Archrock”).

                                               2.

        On ___________, 2020, this Court entered an order in the above-captioned bankruptcy

case granting the Motion to Compromise and approving the Proposed Settlement, as defined in the

Motion to Compromise [P-___] (“Order”).

                                              3.

        All issues presented within the Adversary Proceeding have now been resolved by the

Order. Further, the Settlement Payment, as defined in the Motion to Compromise, has been

received by the Plaintiffs.

        WHEREFORE, the Trustee prays that this Court grant this motion, dismiss the Adversary

Proceeding with prejudice, close the Adversary Proceeding, and for any such other relief deemed

just.

                                            Respectfully Submitted,

                                            STEWART ROBBINS BROWN & ALTAZAN, LLC

                                            301 MAIN STREET
                                            SUITE 1640
                                            BATON ROUGE, LA 70801
                                            225-231-9998 PHONE
                                            225-709-9467 FAX

                                     By:    /s/
                                            P. Douglas Stewart, Jr. (#24661)
                                            dstewart@stewartrobbins.com

                                            -and-



                                               2



 19-05089
    17-51323
          - #11
              - #631-1
                 File 02/21/20
                        File 02/21/20
                                Enter 02/21/20
                                       Enter 02/21/20
                                               13:07:53
                                                      11:29:40
                                                         Main Document
                                                               Exhibit A Pg
                                                                          Pg211
                                                                              of of
                                                                                 5 14
                                      BELL NUNNALLY & MARTIN LLP
                                      2323 ROSS AVENUE
                                      SUITE 1900
                                      DALLAS, TX 75201
                                      214-740-1400 PHONE
                                      214-740-1499 FAX

                                By:   /s/
                                      Russell W. Mills (pro hac order entered 09/19/18)
                                      Texas Bar No. 00784609
                                      rmills@bellnunnally.com

                                      Counsel for Plaintiffs




                                         3



19-05089
   17-51323
         - #11
             - #631-1
                File 02/21/20
                       File 02/21/20
                               Enter 02/21/20
                                      Enter 02/21/20
                                              13:07:53
                                                     11:29:40
                                                        Main Document
                                                              Exhibit A Pg
                                                                         Pg312
                                                                             of of
                                                                                5 14
                      UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


In re:

LINDER OIL COMPANY, A                        Case No. 17-51323
PARTNERSHIP,
                                             Chapter 7
                    Debtor.


THE CADLE COMPANY, II, INC. and
LUCY G. SIKES, CHAPTER 7
TRUSTEE,

             Plaintiffs,                     Adv. Proc. No. 19-05089
v.

ARCHROCK SERVICES, L.P.

             Defendant.



                                     ORDER




19-05089
   17-51323
         - #11
             - #631-1
                File 02/21/20
                       File 02/21/20
                               Enter 02/21/20
                                      Enter 02/21/20
                                              13:07:53
                                                     11:29:40
                                                        Main Document
                                                              Exhibit A Pg
                                                                         Pg413
                                                                             of of
                                                                                5 14
       Considering the Ex Parte Motion to Dismiss and Close Adversary Proceeding With

Prejudice brought by plaintiffs Lucy G. Sikes, Chapter 7 Trustee for the Estate of Linder Oil

Company, a Partnership, and The Cadle Company, II, Inc. [P-___] (the “Motion”), the record of

the case, and good cause appearing therefore:

       IT IS ORDERED THAT:

       1. The Motion is GRANTED; and

       2. Adversary Proceeding No. 19-05089 is DISMISSED WITH PREJUDICE; and

       3. Adversary Proceeding No. 19-05089 is CLOSED.

                                                ###

                                            This order was prepared and is being submitted by:

                                            STEWART ROBBINS BROWN & ALTAZAN, LLC
                                            301 MAIN STREET
                                            SUITE 1640
                                            BATON ROUGE, LA 70801
                                            225-231-9998 PHONE
                                            225-709-9467 FAX

                                     By:    /s/
                                            P. Douglas Stewart, Jr. (#24661)
                                            dstewart@stewartrobbins.com

                                            -and-

                                            BELL NUNNALLY & MARTIN LLP
                                            2323 ROSS AVENUE
                                            SUITE 1900
                                            DALLAS, TX 75201
                                            214-740-1400 PHONE
                                            214-740-1499 FAX

                                     By:    /s/
                                            Russell W. Mills (pro hac order entered 09/19/18)
                                            Texas Bar No. 00784609
                                            rmills@bellnunnally.com

                                            Counsel for Plaintiffs

                                                 2



 19-05089
    17-51323
          - #11
              - #631-1
                 File 02/21/20
                        File 02/21/20
                                Enter 02/21/20
                                       Enter 02/21/20
                                               13:07:53
                                                      11:29:40
                                                         Main Document
                                                               Exhibit A Pg
                                                                          Pg514
                                                                              of of
                                                                                 5 14
